Case: 10-50490 Document: 00511331056 Page: 1 Date Filed: 12/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 23, 2010
                                     No. 10-50490
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

EMMA SOFIA ESPARZA, also known as Emma Esparza,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:07-CR-2992-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Emma Sofia Esparza appeals the 6-month and 72-day prison sentence
imposed following the revocation of her supervised release. Esparza argues that
the sentence was unreasonable because a prison sentence was not necessary to
achieve the objectives of the 18 U.S.C. § 3553(a) factors. Because Esparza did
not object to the reasonableness of her revocation sentence in the district court,
review is for plain error. See United States v. Davis, 602 F.3d 643, 646-47 (5th
Cir. 2010). To show plain error, she must show a forfeited error that is clear or

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50490 Document: 00511331056 Page: 2 Date Filed: 12/23/2010

                                No. 10-50490

obvious and that affects her substantial rights.    Puckett v. United States,
—U.S.—, 129 S. Ct. 1423, 1429 (2009).
      The sentence imposed falls within the 5 to 11-month guidelines range and
is presumptively reasonable. See United States v. Lopez-Velasquez, 526 F.3d
804, 808-09 (5th Cir. 2008). Esparza has failed to rebut the presumption of
reasonableness. See Lopez-Velasquez, 526 F.3d at 809. She has not shown that
it was error, much less plain error, for the district court to impose a prison
sentence. Puckett, 129 S. Ct. at 1429.
      AFFIRMED.




                                         2